Citation Nr: 0806375	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-22 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder, variously 
characterized as schizophrenia, schizoaffective disorder with 
paranoia and bi-polar features, a borderline personality 
disorder, and cyclothymia.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 6, 1981, to May 
7, 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the RO 
in Cleveland, Ohio, which determined that the veteran had not 
submitted new and material evidence sufficient to reopen a 
previously denied claim for service connection for a 
psychiatric condition.  

The veteran requested a videoconference hearing before the 
Board in her June 2005 VA Form 9.  The veteran was scheduled 
for such a hearing, but decided to cancel in May 2006.


FINDINGS OF FACT

1.  A Board rating decision dated in September 1998, which 
was affirmed by U.S. Court of Appeals for Veterans Claims in 
January 2000, denied the veteran's claim of entitlement to 
service connection for a psychiatric disorder, variously 
characterized as schizophrenia, schizoaffective disorder with 
paranoia and bi-polar features, a borderline personality 
disorder, and cyclothymia.

2.  Additional evidence received since the September 1998 
Board decision is either cumulative or irrelevant to the 
grounds for the prior final denial, and does not raise the 
possibility of substantiating the veteran's claim for service 
connection for a psychiatric disorder, variously 
characterized as schizophrenia, schizoaffective disorder with 
paranoia and bi-polar features, a borderline personality 
disorder, and cyclothymia.


CONCLUSIONS OF LAW

1.  A September 1998 Board decision, which denied the claim 
of service connection for a psychiatric disorder, variously 
characterized as schizophrenia, schizoaffective disorder with 
paranoia and bi-polar features, a borderline personality 
disorder, and cyclothymia, is final.  38 U.S.C.A. §§ 7252, 
7292 (West 2002).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for a psychiatric 
disorder, variously characterized as schizophrenia, 
schizoaffective disorder with paranoia and bi-polar features, 
a borderline personality disorder, and cyclothymia; the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, letters 
dated in August and November 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately her responsibility to give VA any evidence 
pertaining to the claim.  The August and November 2004 
letters told her to provide any relevant evidence in her 
possession.  See Pelegrini II, at 120-121.  

For petitions to reopen, the VCAA also requires notice of the 
grounds for the prior, final denial of service connection.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The November 2004 
letter satisfied this requirement.  

Since the Board has concluded that the preponderance of the 
evidence is against reopening the claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claim.

The duty to assist extends to the provision of examination 
and medical opinions in certain cases.  See 38 C.F.R. 
§ 3.159(c).  In petitions to reopen, however, the duty to 
assist does not include such an obligation.  See id.  The 
Board concludes that failure to provide an examination or 
opinion is not error.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material

The veteran initially raised a claim of entitlement to 
service connection for a nervous condition in April 1984.  
That claim was denied by the RO in an April 1984 rating 
decision.  The veteran filed another claim in March 1995.  
Her claim was reopened and ultimately service connection was 
denied by the Board in September 1998.  The veteran appealed 
to the U.S. Court of Appeals for Veterans Claims (Court), 
which affirmed the Board's decision in a January 28, 2000 
memorandum opinion.  The Board's September 1998 decision is 
final.  

The veteran filed a petition to reopen her claim for service 
connection for a psychiatric condition in June 2004.  That 
claim was denied in a March 2005 rating decision.  The 
veteran disagreed with that determination and an appeal has 
since been perfected.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See King v. Brown, 5 Vet. App. 19, 21 
(1993); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As affirmed by the Court, the September 1998 Board decision 
denied the veteran's claim because her psychiatric condition 
pre-existed her service and was not aggravated beyond natural 
progression during service.  Accordingly, to reopen, the 
veteran must submit evidence that the psychiatric condition 
did indeed begin during service or worsened during service.  
See 38 C.F.R. § 3.156(a).

Since the Board's decision was rendered, the veteran has 
submitted a substantial amount of evidence.  In part, the 
evidence consists of statements from the veteran's mother, 
brother and cousin.  These statements indicate that they each 
witnessed a change in the veteran's behavior upon her return 
from the service.  Generally, a lay observer is competent to 
give evidence about what he experienced or observed.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (competence of 
claimant who is layperson to provide own observations on 
matters not requiring medical expertise).  The veteran's 
mother, brother and cousin report shifts in her behavior from 
her pre-service behavior based on their own observations.  
They are competent to report such a change.  

During the course of the previous claim, the veteran's family 
submitted a statement in 1996.  This statement also attested 
to the change in the veteran's behavior following service.  
The substance of the 1996 statements and those made in the 
course of the current claim are that the veteran became 
violent, depressed and isolated.  The Board notes that 
evidence which is cumulative of evidence considered during 
the previous claim cannot constitute new and material 
evidence for reopening purposes.  See 38 C.F.R. § 3.156(a).  
As such, the Board finds that this evidence, while new, is 
cumulative and, hence, not material.

The veteran's friend M.M. also submitted a statement to the 
effect that the veteran's psychological problems had their 
start inservice.  The Board notes, however, that M.M.'s 
knowledge is derived entirely from statements made by the 
veteran and that M.M. has no personal knowledge of the 
veteran prior to or during service.  In essence, this 
evidence is cumulative of the veteran's statements which were 
considered during the course of the prior claim.  The Board 
finds that M.M.'s statement is cumulative of the evidence 
previously considered and does not constitute new and 
material evidence.  See 38 C.F.R. § 3.156(a).  Further, to 
the extent that M.M. is offering a rationale regarding the 
etiology of the veteran's disability, such opinion is not 
material as she is not competent to offer such insight.  King 
v. Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions, 
and do not constitute new and material evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran has also submitted additional treatment records 
which are from the period after the previous, final denial.  
These records, however, do not address the question of in-
service incurrence or aggravation.  They are without such a 
discussion.  These records, therefore, do not address the 
grounds of the prior final denial.  Accordingly, while new, 
the Board finds that these records are not material and do 
not warrant reopening.  See 38 C.F.R. § 3.156(a).  

The petition to reopen the claim of service connection for a 
psychiatric disorder, variously characterized as 
schizophrenia, schizoaffective disorder with paranoia and bi-
polar features, a borderline personality disorder, and 
cyclothymia, is denied.  See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim for service connection is 
denied.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


